 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Keith Goss,                                    No. CV-18-08295-PCT-SMB
10                     Plaintiff,                       ORDER
11       v.
12       Lynette Bonner, et al.,
13                     Defendants.
14
15             Pending before the Court are three motions. The seven individual Defendants filed
16   a Motion to Dismiss in the Coconino County Superior Court before this action was
17   removed to this Court, (Doc. 32);1 Defendant United States then filed a Motion to Dismiss
18   in this Court (Doc. 12); and Plaintiff then filed a Motion to Strike Substitution by
19   USA/Scope Certification (Doc. 16). All three motions have been fully briefed and the
20   Court elects to resolve the motions without oral argument. See L.R. Civ 7.2(f).
21                                         BACKGROUND
22             Plaintiff Keith Goss is a podiatrist who previously worked for Tuba City Regional
23   Health Care Corporation (“TCRHCC”), which is owned by the Navajo Nation and is
24   operated under the Indian Self-Determination and Education Assistance Act (“ISDEAA”),
25   Pub. L. 93-638, 88 Stat. 2203.2 Plaintiff filed this action on February 9, 2018, in Coconino
26   1
        This motion originally appeared on the docket as Doc. 1-2 at 210. Pursuant to a notice
     of pending motions (Doc. 31), the Clerk of Court refiled the motion on the federal docket
27   as Doc. 32; the Response, originally appearing as Doc. 1-2 at 194, was refiled as Doc. 33;
     and the Reply, originally appearing as Doc. 1-2 at 232, was refiled as Doc. 34.
28   2
        Under the ISDEAA, “[a] tribe receiving a particular service from the [Bureau of Indian
     Affairs (“BIA”)] may submit a contract proposal to the BIA to take over the program and
 1   County Superior Court (the “Superior Court”). (Doc. 1-2 at 33). In response to a motion
 2   to dismiss, the Superior Court dismissed the action and gave Plaintiff an opportunity to
 3   amend the complaint. (Doc. 1-2 at 62) (Doc. 1-2 at 110). Plaintiff filed an amended
 4   complaint (the “FAC”) in the Superior Court on August 17, 2018. (Doc 1-2 at 176). The
 5   FAC brings individual counts of defamation against Lynette Bonar, Zane Kelley, Steven
 6   Holve, Joe Magee, Kathryn Magee, Jennifer Whitehair, and Jayson Watabe (the
 7   “Individual Defendants”).3 Plaintiff alleges that beginning around March 1, 2017 and
 8   continuing throughout June, he became aware of statements made by each of the Individual
 9   Defendants to people outside of official workplace proceedings. He alleges that the
10   statements were published to people and impeached his honesty, integrity, or reputation.
11   He also alleges that the Individual Defendants knew that the statements were false. In
12   addition to the Defamation Counts, Plaintiff also brings a count pursuant to 18 U.S.C.
13   § 2520 against Jayson Watabe, alleging that Watabe recorded and subsequently used a
14   recording of a private conversation. In the alternative, Plaintiff brings a Bivens claim for
15   violation of right to privacy.4
16          On September 4, 2018, the Individual Defendants again moved to dismiss all counts
17   pursuant to Rule 12(b)(1), (2), and (6). (Doc. 32). That motion remains pending. On
18   October 19, 2018, the United States concurrently removed this action from the Superior
19   Court to this Court and filed a “Notice of Substitution,” substituting the United States for
20   the Individual Defendants in each of the seven defamation claims pursuant to the Federal
21   Employees Liability Reform and Tort Compensation Act of 1988, commonly known as the
22   “Westfall Act,” 28 U.S.C. § 2679. (Doc. 1) (Doc. 4) (the “Scope Certification”). The
23   Director of the Torts Branch, Civil Division, United States Department of Justice, acting
24   on behalf of the Attorney General, certified that the Individual Defendants “were covered
25
     operate it as a contractor and receive the money that the BIA would have otherwise spent
26   on the program.” Shirk v. U.S. ex rel. Dep’t of Interior, 773 F.3d 999, 1002 (9th Cir. 2014)
     (internal quotation marks and citation omitted).
27   3
        The defamation counts are numbered in the FAC as counts two, four, five, six, seven,
     eight, and nine (the “Defamation Counts”). There is no count numbered “three” in the
28   FAC.
     4
        These two counts are numbered in the FAC as “Count One” and “Alternate Count One.”

                                                -2-
 1   persons acting within the scope of their deemed federal employment as employees of the
 2   Indian Health Service in carrying out functions authorized under the Self-Governance
 3   Compact with TCRHCC at the time of the incidents giving rise to suit.”5 (Doc. 4-1 at 2–
 4   3). The United States then brought a motion to dismiss the Defamation Counts pursuant
 5   to Rule 12(b)(1). (Doc. 12).
 6                                           DISCUSSION
 7       I.      Motion to Strike Substitution by USA/Scope Certification
 8            The Court will first address Plaintiff’s Motion to Strike Substitution by USA/Scope
 9   Certification. (Doc. 16). The United States filed a Response, (Doc. 22), as did the
10   Individual Defendants jointly through counsel, (Doc. 23). Plaintiff has also filed a Reply
11   to the Responses. (Doc. 24).
12            While a challenge to the Attorney General’s Certification is often raised by a
13   plaintiff in response to a motion to dismiss, see, e.g., Meridian Int’l Logistics, Inc. v. United
14   States, 939 F.2d 740, 742 (9th Cir. 1991) (raising a certification challenge in response to a
15   motion to dismiss), Plaintiff here has chosen to attack the Scope Certification in a separate
16   motion. Both the United States and Individual Defendants challenge the procedural posture
17   of Plaintiff’s motion, arguing that it fails under Rule 12(f). (Doc. 22 at 2) (Doc. 23 at 2).
18   While Plaintiff has styled his motion as a “motion to strike,” it is clear from the content of
19   the motion that Plaintiff is raising a challenge to the Scope Certification. The Court
20   therefore construes this motion as a challenge to the Scope Certification, and not as a
21   motion to strike under Rule 12(f). Because Plaintiff’s Response to the United States’
22   Motion to Dismiss also incorporates an attack against the Scope Certification, the Court
23   will also consider arguments raised by Plaintiff in his Response (Doc. 21).
24               A. The Westfall Act
25            When a federal employee is sued for a wrongful or negligent act, the Westfall Act
26   “authorizes the Attorney General to certify that a United States employee was acting within
27   5
        Pursuant to 28 C.F.R. § 15.4, a Director of the Torts Branch, Civil Division, Department
     of Justice, is authorized to issue the certification.
28


                                                   -3-
 1   the scope of his employment at the time of an incident which gives rise to a civil claim.”
 2   Meridian, 939 F.2d at 743 (citing 28 U.S.C. § 2679(d)(1)-(2)). Such certification has the
 3   following effect: “Upon certification, the employee is dismissed from the action and the
 4   United States is substituted as defendant.” Gutierrez de Martinez v. Lamagno, 515 U.S.
 5   417, 420 (1995). Once certification is given in a civil action, federal law also mandates
 6   that if the case is pending in state court, it must be removed to federal court. 28 U.S.C.
 7   § 2679(d)(2). The action then proceeds under the Federal Tort Claims Act (“FTCA”).
 8   Gutierrez, 515 U.S. at 420. However, “[b]ecause the government has not waived its
 9   sovereign immunity under the . . . FTCA . . . for claims arising out of libel or slander,” the
10   Court lacks subject matter jurisdiction over a defamation claim against the United States,
11   and such claim must be dismissed. See Dora v. Achey, 300 F. App’x 550, 551 (9th Cir.
12   2008).
13            “[T]he Attorney General’s certification is ‘the first, but not the final word’ on
14   whether the federal officer is immune from suit and correlatively, whether the United States
15   is properly substituted as defendant.” Osborn v. Haley, 549 U.S. 225, 246 (2007) (quoting
16   Lamagno, 515 U.S. at 432). “Certification by the Attorney General is prima facie evidence
17   that a federal employee was acting in the scope of [his or] her employment at the time of
18   the incident and is conclusive unless challenged.” Billings v. United States, 57 F.3d 797,
19   800 (9th Cir. 1995). Accordingly, the party challenging the certification “bears the burden
20   of presenting evidence and disproving the Attorney General’s certification by a
21   preponderance of the evidence.” Jackson v. Tate, 648 F.3d 729, 732 (9th Cir. 2011). “The
22   United States . . . must remain the federal defendant in the action unless and until the
23   District Court determines that the employee, in fact, and not simply as alleged by the
24   plaintiff, engaged in conduct beyond the scope of his employment.” Osborn, 549 U.S. at
25   231. When a district court is reviewing a certification question, “it must identify and
26   resolve disputed issues of fact necessary to its decision before entering its order.” Arthur
27   v. United States, 45 F.3d 292, 296 (9th Cir. 1995). The Court may do so by reviewing
28   “specific documentary proof provided by the parties.” Pelletier v. Fed. Home Loan Bank


                                                 -4-
 1   of S.F., 968 F.2d 865, 874 (9th Cir. 1992); see also Jenkins v. Univ. of Minn., 50 F. Supp.
 2   3d 1084, 1097 (D. Minn. 2014) (“[W]here a certification has been filed the Court should
 3   proceed almost as if the motion for substitution was one for summary judgment, requiring
 4   the plaintiff to come forward with evidence to rebut the prima facie evidence of scope of
 5   employment provided by the certification.”). The district court is permitted to hold
 6   evidentiary hearings if necessary, Arthur, 45 F.3d at 296, but federal courts have held that
 7   “the party challenging the certification must provide ‘something more than conclusory
 8   abstractions’ in order to obtain such a hearing,” Murrietta v. Banner Health Sys., No. CV-
 9   06-371-PHX-DGC, 2006 WL 1663236, at *2 (D. Ariz. June 9, 2006) (citing Day v. Mass.
10   Air Nat’l Guard, 167 F.3d 678, 686 (1st Cir. 1999)). In order to rebut the scope certification
11   and obtain discovery, “a plaintiff must ‘allege sufficient facts that, taken as true, would
12   establish that the defendant’s actions exceeded the scope of his employment.’” Saleh v.
13   Bush, 848 F.3d 880, 889 (9th Cir. 2017) (quoting Wuterich v. Murtha, 562 F.3d 375, 381
14   (D.C. Cir. 2009)).
15          The question of whether a federal employee is acting within the course and scope
16   of his employment is determined by applying respondeat superior principles of the state in
17   which the alleged tort occurred. Green v. Hall, 8 F.3d 695, 698–99 (9th Cir. 1993). In
18   cases where the United States is substituted for an employee that is also a tribal employee,
19   “[t]he tribal employee must also be deemed to have acted as a federal employee in carrying
20   out the allegedly tortious activity.” Wilson v. Horton’s Towing, 906 F.3d 773, 781 (9th
21   Cir. 2018), cert. denied, (2019 WL 825553, Apr. 22, 2019). The Ninth Circuit recently
22   articulated that the test found in Shirk v. U.S. ex rel. Dep’t of Interior, 773 F.3d 999 (9th
23   Cir. 2014), also applied to challenges to Attorney General Certifications. Wilson, 906 F.3d
24   at 781. The Wilson court found that the test had two parts. First, the district court looks at
25   whether the language of the federal contract encompassed “the activity that the plaintiff
26   ascribes to the employee.” Id. (quoting Shirk, 773 F.3d at 1007). Second, the court looks
27   at whether the employee’s activity fell within the scope of employment as defined by state
28   law. Id. In Arizona, “[t]he conduct of a servant is within the scope of employment if it is


                                                 -5-
 1   of the kind the employee is employed to perform, it occurs substantially within the
 2   authorized time and space limit, and it is actuated at least in part by a purpose to serve the
 3   master.” Smith v. Am. Express Travel Related Servs. Co., Inc., 876 P.2d 1166, 1170 (Ariz.
 4   Ct. App. 1994). An employer is liable for its employee’s conduct if at the time of injury,
 5   the employee “was performing a service in furtherance of [the] employer’s business.” Id.
 6   at 1171 (citing Ohio Farmers Ins. Co. v. Norman, 594 P.2d 1026, 1028 (Ariz. Ct. App.
 7   1979)). “Conduct within the scope of employment may be either of the same nature as that
 8   authorized or incidental to that authorized.” Arizona v. Schallock, 941 P.2d 1275, 1282
 9   (Ariz. 1997). “Under Arizona law, intentional torts, including defamation, may fall within
10   the scope of employment.” Dora v. Achey, 300 F. App’x 550, 551 (9th Cir. 2008) (citing
11   Phoenix Newspapers, Inc. v. Church, 537 P.2d 1345, 1359 (Ariz. Ct. App. 1975)).
12             B. Analysis
13          As to the first prong of the Shirk test—whether the language of the federal contract
14   encompassed the activity that the plaintiff ascribes to the employee—Plaintiff only raises
15   this issue in his Response to the Motion to Dismiss. (Doc. 21). Plaintiff’s argument is
16   somewhat circular, alleging that the statements were not made in the scope of employment,
17   and thus cannot be “carrying out the contract or agreement.” (Doc. 21 at 12). Plaintiff
18   contends that there were “no allegations that the defamatory statements were made as part
19   of the medical process or carrying out the medical duties.” (Doc. 21 at 12).
20          The Scope Certification states that the Individual Defendants “were covered persons
21   acting within the scope of their deemed federal employment as employees of the Indian
22   Health Service in carrying out functions authorized under the Self-Governance Compact
23   with TCRHCC at the time of the incidents giving rise to suit.” (Doc. 4-1 at 3) (emphasis
24   added). The United States asserts that under the Self-Governance Compact, TCRHCC is
25   permitted “to run the day-to-day operations of its facilities, including the administration of
26   programs services functions and activities [PSFAs] of the Indian Health Services,” and that
27   the allegations relate to the Individual Defendants “alerting hospital management of alleged
28   ‘kickbacks’ and ‘fraud’[.]” (Doc. 12 at 4–5, Exhibit D). Plaintiff asserts that he never


                                                 -6-
 1   alleged that the defamatory comments were related to the Individual Defendants
 2   “informing management,” and that the allegations were that the comments “were made to
 3   outside individuals and entities which had nothing to do with carrying out the contractual
 4   requirements.” (Doc. 21 at 5, 12). In the FAC, Plaintiff alleges that the Individual
 5   Defendants acted outside the scope of their employment, but does not specifically state
 6   how the allegations were not related to functions of the hospital. It is the Plaintiff’s burden
 7   to provide evidence that disproves the Scope Certification, and Plaintiff has not shown that
 8   the Individual Defendants were not acting pursuant to the Self-Governance Compact.
 9          As to the second prong of the Shirk test—whether the employee’s activity fell within
10   the scope of employment—Plaintiff argues that the Individual Defendants were not acting
11   in the scope of their employment. Plaintiff argues that “there was no legitimate work
12   activity when the Defendants off the work site and in social settings made statements about
13   Plaintiff being dangerous and taking kick-backs.” (Doc. 16 at 9–10). Plaintiff further
14   asserts that he “has no intention [of] proceeding on statements made at the hospital, during
15   an investigation or doing evaluations,” and that “the facts Plaintiff has alleged occurred
16   from people defaming Plaintiff in a social setting unrelated to their job duties.” (Doc. 16
17   at 10). Plaintiff’s sole support for these assertions is that he has alleged in the FAC that
18   defamatory statements were not made within the scope of employment, and that the United
19   Stated has provided no facts as a basis for the substitution. (Doc. 16 at 7). Taken as true,
20   Plaintiff’s allegations do not establish that the defendant’s actions exceeded the scope of
21   his employment. As an initial matter, the Court notes that all of the statements Plaintiff
22   alleges were made about him concerned his employment as a physician—that he was
23   receiving kickbacks from referring entities; was a dangerous physician; committed fraud;
24   was a “bad element” at the hospital; was seeing too many patients; and was not practicing
25   in the scope of his licensing. (Doc. 1-2 at 183–88). Nothing inherent in these statements
26   leads to the conclusion that they were made outside of the scope of the Individual
27   Defendants’ employment. The individuals allegedly making the statements include the
28   hospital CEO, a physician assistant, and other physicians, including the medical director


                                                  -7-
 1   of surgical services, chief of family medicine, chief of surgery, and chief of pediatrics.
 2   (Doc. 12-2 at 58–79). Statements made concerning the actions of another doctor could
 3   easily be encompassed within their job duties. And nowhere in the FAC does Plaintiff
 4   specifically allege that the statements were made in “social settings.” Additionally, the
 5   allegations are conclusory and do not contain factual assertions that support that the alleged
 6   harm occurred outside the scope of employment. Specifically, Plaintiff points to the
 7   following allegations in the complaint:
 8                 Acting outside the scope of her employment, Lynette Bonar
                   stated that Plaintiff was receiving kickbacks, committed fraud
 9                 and was a dangerous physician. Defendant acted at least
10                 negligently, published a false and defamatory communication
                   concerning Plaintiff that was published to people and
11                 impeached Plaintiff’s honesty, integrity, or reputation.
12
                   Off the Navajo reservation and in Coconino County, Defendant
13                 Lynette Bonar stated that Plaintiff was receiving kickbacks,
14                 committed fraud and was a dangerous physician.

15                 Defendant Lynette Bonar told Holly Van Dyke, Barbara
16                 Peters, Thomas Peters, Julie Maloney, Sandy Beach, Hayden
                   Poulsen, Dr. John Wright and/or upon information and belief,
17                 others, that Plaintiff was dangerous/a dangerous doctor, that
18                 Plaintiff was getting kick-backs from contracts and/or that she
                   wanted to get rid of the bad elements at the hospital, referring
19                 to Plaintiff.
20
                   Defendant Bonar told Hayden Poulsen that Dr. Goss was
21                 dangerous and seeing too many patients, and was investigating
                   his work in hopes of discovering complications.
22
23                 Off the Navajo Nation reservation and in Coconino County,
                   Jennifer Whitehair told Sandy Beach, Kathleen Holve and/or
24                 possibly others that Plaintiff committed Medicare fraud, was a
25                 dangerous physician and received kickbacks from referring
                   entities.
26
     (Doc. 16 at 4–5). The only possible facts alleging that the statements were made outside
27
     the scope of employment are (1) that statements were made off the Navajo reservation and
28
     in Coconino County and (2) that the statements were made to certain named individuals.

                                                 -8-
 1   First, merely asserting that statements were made off the hospital premises is not
 2   dispositive that the statements were made outside the scope of employment.              “An
 3   employee’s act . . . need not occur within the exact time or space authorized by the
 4   employer for it to be within the scope of employment.” Neswood-Gishey v. United States,
 5   No. CV 07-8007-PCT-EHC, 2008 WL 2705380, at *3 (D. Ariz. July 9, 2008); see also
 6   Jansen v. Packaging Corp. of Am., 123 F.3d 490, 574 (7th Cir. 1997), aff’d sub nom.
 7   Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998) (stating that in a harassment suit,
 8   “[i]t may help to consider the authorized time and space limits to define which incidents
 9   were work-related, although in today’s mobile world they are hardly conclusive”). Second,
10   Plaintiff provides no facts regarding whether the non-parties named are also employees of
11   TCRHCC or whether the non-parties have any connection to TCRHCC. Plaintiff’s
12   allegations in the FAC are conclusory.
13          The United States also notes that while Plaintiff did not submit any evidence with
14   this motion, Plaintiff submitted his own affidavit in connection with his Response to the
15   United States’ motion to dismiss. (Doc. 21, Exhibit 1). The United States objects to
16   Plaintiff’s affidavit asserting that much of the affidavit contains inadmissible hearsay.
17   (Doc. 22 at 6). Indeed, many of Plaintiff’s statements in the affidavit regard the knowledge
18   of certain unidentified individuals in reference to things that the Individual Defendants
19   said. See, e.g., (Doc 21-1 at 1–2) (“I have previously talked to many people about
20   statements made to them by the Defendants; These people told me the statements were not
21   made in the hospital, not made pursuant to any official business and were made in social
22   settings or to private professions in a setting not related to the employment context.”); id.
23   at 3 (“I was specifically told that Lynette Bonar told others outside of the hospital setting
24   that I was receiving kickbacks, committed fraud and was a dangerous physician.”); id. at 4
25   (“I was specifically told that Zane Kelley stated that I was a dangerous physician,
26   committed fraud and received kickbacks from referring entities. . . . I was specifically told
27   that these conversations occurred outside the hospital.”); id. (“I was specifically told that
28   Steven Holve stated that I received financial kickbacks from referring entities”). As such,


                                                 -9-
 1   much of the affidavit consists of inadmissible hearsay. See Wallace v. Casa Grande Union
 2   High Sch. Dist. No. 82 Bd. of Governors, 909 P.2d 486, 492 (Ariz. Ct. App. 1995)
 3   (affirming that plaintiff’s deposition statement was inadmissible hearsay in a defamation
 4   action when it regarded what a coworker told her about what another coworker said). In
 5   Plaintiff’s Reply brief, he did not discuss the United States’ hearsay objection, and
 6   therefore offered no possible hearsay exceptions. In addition to being hearsay, most of
 7   Plaintiff’s affidavit statements lack foundation—giving no details on who relayed the
 8   information to Plaintiff, when the information was relayed to Plaintiff, and when the
 9   information was allegedly said by the Individual Defendants. Plaintiff has provided no
10   more than conclusory, hearsay statements asserting that statements were made outside of
11   the scope of employment. Such allegations are insufficient to rebut the Scope Certification.
12   See Woolley v. Baeza, No. CV-18-00138-PHX-JJT, 2018 U.S. Dist. LEXIS 111014, *9–
13   10 (finding Plaintiff’s single allegation in the complaint that an accident occurred outside
14   of the employer’s location insufficient by itself to succeed on a challenge of the Scope
15   Certification); Smith v. Leach, No. CV07-0170-TUC-FJM, 2007 WL 2405668, at *1 (D.
16   Ariz. Aug. 16, 2007) (plaintiff’s “unsupported allegation” that defendant was not acting
17   within the scope of his employment did not “rebut the certification”).
18          On the other hand, the United States submitted affidavits from each of the Individual
19   Defendants as part of the United States’ Motion to Dismiss, attesting that any statements
20   made concerning Plaintiff were made “within the course and scope of . . . employment at
21   TCRHCC”; that the subject of their statements “to, about, or concerning [Plaintiff] arose
22   solely from the fact that [they] were co-workers under the employment and control of
23   TCRHCC”; and that any statements made “to, about, or concerning [Plaintiff] and which
24   related or could relate to the [FAC] were made solely in furtherance of [their] employment-
25   related dut[ies] of advancing TCRHCC’s interests in this regard.” (Doc. 12-2 at 58–79).
26   Additionally, these affidavits contained factual details regarding statements made by each
27   of the Individual Defendants as they pertained to Plaintiff. For example, Defendant Ralph
28   Zane Kelley stated that he recalled speaking to the Chief Medical Officer and the Chief of


                                                - 10 -
 1   Surgical Services regarding Plaintiff and concerns of improper referrals and failing to
 2   supervise residents. (Doc. 12-2 at 75–76). Defendant Kelley further stated that the only
 3   people that he expressed “these concerns to were [t]he Chief Medical Officer, the Chief of
 4   Surgical Services, the surgical committee, and an attorney hired by TCRHCC to investigate
 5   the matter.” Id. Defendant Joseph Magee stated that he recalls “having discussions in
 6   departmental meetings” with a Department Chair regarding Plaintiff’s use of antibiotics
 7   and referrals. (Id. at 62). Defendant Kathryn Magee stated that she recalls speaking to the
 8   Chief Medical Officer regarding Plaintiff’s practice of referring patients and prescribing
 9   medications. (Doc. 12-2 at 65–66).
10            Because Plaintiff has only offered conclusory statements regarding the Individual
11   Defendants acting outside the scope of employment, Plaintiff has not met his burden of
12   disproving the Scope Certification by a preponderance of the evidence. And because the
13   allegations in the FAC, even when taken as true, “do not establish that Defendants acted
14   outside the scope of their employment, an evidentiary hearing would be a futile exercise.”
15   Saleh v. Bush, 848 F.3d 880, 892 (9th Cir. 2017); see also Wuterich v. Murtha, 562 F.3d
16   375, 378 (D.C. Cir. 2009) (“The law is clear that limited discovery is permitted in a
17   Westfall Act case only when a plaintiff alleges sufficient facts that, taken as true, would
18   establish that the defendant’s actions exceeded the scope of his employment.” (citation and
19   alterations omitted)).
20      II.      Motion to Dismiss by the United States
21            Now that the Court has determined that the United States is the proper defendant for
22   the Defamation Counts, the Court now considers the United States’ motion to dismiss for
23   lack of subject matter jurisdiction pursuant to Rule 12(b)(1). (Doc. 12 at 1). Plaintiff filed
24   a Response (Doc. 21) and the United States filed a Reply (Doc. 25). The United States
25   argues that dismissal is warranted because the action is covered under the FTCA, and the
26   government has not waived its sovereign immunity in defamation claims. (Doc. 12 at 2–
27   3). The United States also argues that dismissal is warranted due to (1) Plaintiff’s failure
28   to exhaust administrative remedies and (2) the exclusive jurisdiction held by the Navajo


                                                 - 11 -
 1   Tribal Court. (Doc. 12 at 10–13).
 2             A. Legal Standard
 3          While the United States has sovereign immunity and cannot be sued without its
 4   consent, the FTCA provides consent for certain tort claims brought against the United
 5   States. Rodriguez v. Swartz, 899 F.3d 719, 739 (9th Cir. 2018). “The FTCA acts as a
 6   limited waiver of sovereign immunity for specific types of torts committed by government
 7   employees, and is the exclusive remedy for tortious conduct by the United States.”
 8   Oliveira v. United States, No. CV-16-02925-PHX-DLR, 2017 WL 3172865, at *2 (D. Ariz.
 9   July 26, 2017). The FTCA, however, excepts libel and slander from the waiver of
10   sovereign immunity. 28 U.S.C. § 2680(h). “When a claim falls within a statutory
11   exception to the FTCA’s waiver of sovereign immunity, the court is without subject matter
12   jurisdiction to hear the case.” Mundy v. United States, 983 F.2d 950, 952 (9th Cir. 1993).
13             B. Analysis
14          Here, Plaintiff does not dispute that the Defamation Claims cannot go forward under
15   the FTCA. (Doc. 21 at 4). Rather Plaintiff argues that there are questions as to whether
16   the Individual Defendants are considered federal actors and whether they were acting
17   within the scope of employment. For the reasons stated above, the Court finds that the
18   United States is the proper Defendant. Accordingly, the Defamation Counts must be
19   dismissed, and the Court need not address the United States’ additional arguments.
20      III.   Motion to Dismiss by Individual Defendants
21          On September 4, 2018, before this action was removed to federal court, the
22   Individual Defendants filed a motion to dismiss the amended complaint for lack of subject
23   matter jurisdiction pursuant to Rule 12(b)(1), lack of personal jurisdiction pursuant to Rule
24   12(b) (2), and failure to state a claim pursuant to Rule 12(b)(6). (Doc. 32). Plaintiff filed
25   a Response, (Doc. 33), and the Individual Defendants filed a Reply, (Doc. 34). After
26   dismissal of the Defamation Counts, the only counts remaining are Count One and
27   Alternate Count One against Defendant Watabe.
28          Because the majority of the counts are already dismissed and due to the


                                                - 12 -
 1   developments in this case since the time this motion was originally filed in state court, the
 2   Court denies this motion without prejudice. Should Defendant Watabe wish to refile this
 3   motion as it regards the remaining counts, he should do so within 30 days from the date of
 4   this order.
 5          Accordingly,
 6          IT IS ORDERED that Plaintiff’s Motion to Strike Substitution by the USA/Scope
 7   Certification (Doc. 16) is DENIED;
 8          IT IS FURTHER ORDERED that the United States’ Motion to Dismiss Counts 2
 9   and 4–9 (the “Defamation Counts”) of Plaintiff’s Amended Complaint (Doc. 12) is
10   GRANTED;
11          IT IS FURTHER ORDERED that the Individual Defendants’ Motion to Dismiss
12   (Doc. 32) is DENIED without prejudice. If Defendant Watabe wishes to refile this motion
13   as it pertains to the remaining counts, he should do so on or before June 16, 2019.
14          Dated this 15th day of May, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 13 -
